MEMORANDUM**
Michael Smith appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that various state and county officials deprived him of his constitutional rights when they removed *967his daughter from his home following allegations of child abuse. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We vacate and remand.
The gravamen of Smith’s federal action is that the county officials who removed Smith’s minor daughter, Angela, from his home, and Judge Block, who presided over Smith’s state action, violated his federal constitutional rights. In light of an intervening Supreme Court decision, Smith’s action is not barred by the Rooker-Feldman doctrine because his complaint does not allege that the state court judgment was erroneous. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., — U.S. -, 125 S.Ct. 1517, 1521-22, 161 L.Ed.2d 454 (2005) (confining application of the Rook-er-Feldman doctrine to state-court losers complaining of injuries caused by state-court judgments and seeking review and rejection of those judgments).
Smith’s pending motions are denied.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.